Citation Nr: 0310072	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right upper extremity disability with right brachial 
plexopathy and right shoulder and arm atrophy, claimed as a 
result of VA medical treatment and surgery during 
hospitalization in 1994.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1973 to April 
1978.

This appeal to the Board of Veterans Appeals (the Board) was 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

Development of the evidence has taken place under the aegis 
of the Board, and the results thereof are in the file.  
Because of the resolution effectuated herein on the pending 
appellate issue by the Board, further action need not be 
taken thereon.



FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2. The veteran's current right upper extremity disability did 
not exist prior to surgery, is not dissociable from and is 
the result of heart surgery during VA hospitalization in 
1994.

3.  Medical evidence and opinion sustain that the veteran's 
right upper extremity disability is quite unusual and was not 
a reasonably foreseeable result of the veteran's 1994 heart 
surgery. 



CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a right upper extremity disability claimed as a result of 
VA medical treatment and surgery during hospitalization in 
1994 are met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them.

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He has expressed his understanding of that evidence 
for which he is responsible versus that for which VA was 
responsible pursuant to Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

And furthermore, given the nature of the resolution of the 
case by the Board herein, there is no need for further delay 
to obtain whatever additional evidence may be obtainable from 
any source.



Criteria

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability was service-connected.

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c) (2002).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
invalidated the negligence provision in 38 C.F.R. § 
3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  

Subsequently, the Court's Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).  On December 12, 1994, the 
Supreme Court issued its decision in Gardner, affirming the 
decisions of the Court of Veterans Appeals and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).

Since that decision, determinations of disability under § 
1151 have involved a two-step process.  First, the veteran 
had to show additional disability.  Second, the veteran had 
to show causation, i.e., that the additional disability was 
the result of VA treatment.  More recently, Congress sought 
to reimpose a component of fault to the causation element of 
§ 1151 by passage of the 1997 VA/HUD Appropriations Act, 
section 422(a) of Pub.L. No. 104-204, 110 Stat. 2926 (1997). 

Added to the requirement of an increased disability was the 
requirement that "the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of [VA] in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable . . ." 38 U.S.C.A. § 1151(a)(1) (West 1991 & 
Supp. 2002).  Congress specifically limited application of 
the revised provisions of § 1151 to those claims filed on or 
after October 1, 1997.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 1991 and Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual background

In May 1994, the veteran underwent a coronary artery bypass 
surgery (CABG) at the San Francisco VA facility.  Prior to 
that surgery he had manifested no complaints referable to his 
right upper extremity.  He was sent immediately after surgery 
to the intensive care unit where he experienced cardiac 
arrest, was successfully resuscitated, had an exploratory 
laparotomy due to multiple system and organ failures to 
include acute renal and liver failure and adult respiratory 
arrest, and neurological failure consisting of hepatic and/or 
systemic encephalopathy.  [His CABG was on 10 May and 
exploratory surgery was on 13 May 1994].  

The veteran was placed on hemodialysis with some improvement, 
but soon after removal from that process, he experienced 
additional ventricular tachycardiac arrest.  By June 3, 1994, 
he had again become stable but manifested a bilateral upper 
extremity weakness and watershed infarction was initially 
suspected.  

A magnetic resonance imaging (MRI) showed no definite 
etiology of the right upper extremity weakness and watershed 
infarction was ruled out.  He was treated for the right arm 
disability with physical therapy, injections and pain 
medication.

Extensive assessments are of record with regard to his 
hospitalization, surgery and to include the possible cause(s) 
of his post-surgical symptoms.

A statement is of record from RJB, M.D., the chief of the 
cardiology division of the Reno VAMC, dated March 2001.  Dr. 
B noted that he had cared for the veteran since his CABG.  
Dr. B further stated that "(p)rior to his surgery, he (the 
veteran) had full use of right arm and shoulder.  After his 
very complicated course at the San Francisco VA for this 
surgery, he had weakness in both arms but the right arm's 
weakness has continued to date.  The VA paid for his physical 
rehabilitation at Carson Tahoe Hospital which improved his 
strength, but did not give him full use of his arm".  

The physician further stated that: "The complications that he 
had at the San Francisco VA are unusual in the post bypass 
patient.  In my 15 years of working at the VA, I have seen no 
other injury such as this from Cardiac Surgery.  Though I do 
not assign blame for this incident.  I believe that it is an 
unusual complication from cardiac surgery and should be 
considered compensable".  [emphasis added].

An extensive examination by another VA physician is of record 
from mid-1999.  It was concluded that an electromyelogram 
(EMG) showed that the veteran had findings reflective of 
absence of acute neural denervation although chronic 
denervation potentials were seen in the right flexor carpi 
radialis, extensor carpi radialis, biceps and deltoid 
muscles.  The examiner felt that he probably had mild 
probable right carpal tunnel syndrome; probable mild to 
moderate right ulnar neurology; probable remote C-5/C-6 and 
to a lesser extent, C-6/C-7 cervical radiculopathy and "a 
remote brachial plexopathy cannot be excluded with 
certainty".

There has been some considerable discussion in the record as 
to the nature of the veteran's right upper extremity 
disorder.  One neurologist, in several reports, indicated 
that brachial plexus studies had been reportedly normal.  An 
MRI had been done which showed a mild neuroforaminal stenosis 
at C-4 through C-6 on the right and some impact on the left 
as well.  A bone scan was not positive for increased 
rationuclide uptake to suggest sympathetic dystrophy. It was 
felt that he had mild degenerative changes in the cervical 
spine.

Another medical assessment in June 2001 noted that the 
veteran had had documented artery disease for which he 
received bypass surgery after which he had had an infarction.  
Thereafter his course was a difficult one and involved 
multiorganic problems.  The examiner noted that there was no 
evidence of malpractice during the care, and while the 
outcome was "serious and regrettable, the multisystem failure 
has been documented in patients undergoing any significant 
surgery."  The physician further noted that "the etiology of 
his upper extremity weakness is unclear.  Based on review of 
the records, there is no one precipitating event.  The fact 
that the patient had what appears to be rhabdomyolysis based 
upon markedly elevated CK results with renal failure suggests 
that rhabdomyloysis might be partially etiologic in his 
weakness". 

Another physician evaluated the veteran's clinical situation 
in a detailed report dated in October 2001.  The physician 
concluded that there was nothing compelling for a brachial 
plexopathy.  The veteran was noted to have mild degenerative 
changes in his cervical spine which had developed since his 
initial series but "it is unlikely that these minor 
abnormalities could account for the patient's right upper 
extremity symptoms". 

At the request of the Board, another extensive evaluation was 
undertaken by a VA specialist.  The report, dated in April 
2003, is of record.  The physician, who had also provided 
prior written evaluations, had been asked by the Board to 
determine the nature of the right arm disability.  He stated 
that prior to his injury, 

the patient was an avid golfer, skier, 
and bowler.  He was planning to enter the 
senior's tournament in the fall following 
his surgery.  He (was now) unable to 
carry out any of these activities at this 
time.  In fact, he had no prior symptoms 
in his neck or his arms.  

The veteran described his symptoms in detail, starting at the 
time of the heart surgery.  The physician opined that the 
veteran has

a right radiculopathy.  The muscles 
enumerated above are all those innervated 
by the C5 root.  Similarly the biceps 
reflux is mediated by the C5 root whereas 
the brachioradialis is mediated by C6.  
The sensory loss that I described, as 
well as the sensation of burning pain, 
fall into the C5 dermatome.  

In conclusion, the patient's symptoms at 
this time are due to a C5 radiculopathy 
with impingement of the C5 root.  There 
was evidence on EMG testing of a remote 
C5-6 radiculopathy in 1999 as well as a 
neuroforaminal narrowing of the C5-6 
interspace.

There is a compelling relationship 
between the current right arm disability 
and the coronary artery bypass graft 
surgery.  As noted above, the patient was 
totally asymptomatic and had no 
preexisting spine disease prior to that 
time.  His symptoms were present 
immediately on awakening from the 
anesthesia and then after the stormy 
postoperative period, his right arm was 
paralyzed and a workup was initiated 
which was described in the C-file and 
summarized in my report...  [emphasis 
added].



Analysis

The Board has carefully evaluated this case and has reviewed 
the extensive clinical evidence of record, as well as the 
several articulate medical opinions of record.  While the 
medical conclusions to be drawn may be convoluted, the facts 
can be summarized in fairly simple terms: the veteran had no 
evidence of right upper extremity problems prior to his CABG 
surgery in 1994.  Immediately thereafter, he developed right 
upper extremity problems which have continued to an extent 
since then.  

In this case, there is no documented sign of surgical 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  However, that is not required for benefits 
under 38 U.S.C.A. § 1151 if the event was not reasonably 
foreseeable .

There is ample medical evidence and opinion to the effect 
that (1) the right upper extremity problems were not present 
prior to CABG surgery; (2) the right arm problems were caused 
by but were not the usual result of the heart surgery, and 
(3) the proximate cause of the disability was not reasonably 
foreseeable.  

With regard to these criteria, the Board notes that one VA 
cardiologist notes that in 15 years of VA association, he had 
never seen such a result before.  This clearly constitutes a 
lack of foreseeability.  

And the most recent clinical assessment clearly and 
unequivocally associates the veteran's surgery with his right 
arm problems.  In fact, the examiner opines that the evidence 
in that regard and to support that conclusion is quite 
"compelling", a selection of words which is reflective of a 
definitive rather than merely potential or even possible 
association.

Thus, all of the applicable criteria have been reasonably met 
under 38 U.S.C.A. § 1151, and the benefits are granted.




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right upper extremity disability with right brachial 
plexopathy and right shoulder and arm atrophy, claimed as a 
result of VA medical treatment and surgery during 
hospitalization in 1994 is granted, subject to the regulatory 
provisions relating to the payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

